Citation Nr: 0028943	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to special monthly compensation based on the 
claimed loss of use of the left foot.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO.  

In February 1998, the veteran testified at a video-conference 
hearing at the RO before another Member of the Board in 
Washington, DC.  In July 1998, that Member of the Board 
remanded the case for additional development of the record.  

In May 2000, the veteran was notified that the Member who 
conducted the February 1998 hearing was no longer employed by 
the Board.  The veteran was offered the opportunity to attend 
a hearing before another Veterans Law Judge.  He was advised 
that if he did not respond to the letter within 30 days, the 
Board would assume he did not want an additional hearing.  
The veteran did not respond to the letter.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's left foot disability is not such that he 
would not be equally well served by an amputation stump and a 
suitable prosthetic appliance.  

3.  There is no evidence of complete paralysis of the 
external popliteal nerve (common peroneal).  

4.  The veteran is not shown to have a level of incapacity 
that is consistent with loss use of his left foot.  



CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
for the loss of use of the left foot have not been met.  38 
U.S.C.A. §§ 1114(k), 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.350, 4.63 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left foot disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  


Factual background

A careful review of the service medical records shows that 
the veteran suffered a comminuted fracture of the left, fifth 
metatarsal in April 1960.  He turned his ankle while playing 
basketball.  

In April 1976, the RO granted service connection for the 
veteran's left foot disability and assigned a noncompensable 
evaluation.  

In December 1987, the veteran underwent a right neural block 
of the left foot.  On April 13, 1988, the leg was placed in a 
cast.  The RO assigned a 10 percent rating effective on 
December 1, 1987.  A temporary 100 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.30, effective beginning on 
April 13 to June 30, 1988.  The 10 percent evaluation 
continued thereafter.  

In May 1991, the RO assigned a second temporary 100 percent 
evaluation for the veteran's left foot disability, effective 
from November 26, 1990, to March 31, 1991.  Again, the 10 
percent evaluation continued after the expiration of the 100 
percent evaluation.  

In December 1995, the veteran's representative indicated that 
the veteran was requesting special monthly compensation for 
the loss of use of his left foot.  VA outpatient reports 
indicated that the veteran wore a brace on his left ankle to 
reduce pain resulting from his left foot disorder.  

In his Substantive Appeal, the veteran complained of pain in 
the left foot, particularly when standing.  He stated that 
the disability had caused him many problems over the years 
and was almost unbearable.  

In June 1996, the veteran was seen in the VA orthopedic 
clinic.  The examination revealed a normal external 
appearance of the left foot with minimal tenderness to 
palpation over the fifth metatarsal shaft.  There was good 
range of motion of the foot, and sensory and vascular 
examinations were within normal limits.  The veteran was 
wearing a shortleg brace.  

In an April 1997 letter, the veteran's private physician, 
Charles G. Robertson, Jr., M.D., noted that he had been 
treating the veteran since the mid 1960s for a severe left 
foot disability.  He indicated that the veteran wore a brace 
which he would need for the rest of his life to deal with the 
pain.  He stated that the veteran had not been able to do any 
work for years and had suffered a lot of pain while working.  

At his February 1998 hearing, the veteran testified that his 
shortleg brace helped to relieve his pain and enabled him to 
walk better.  Similarly, the veteran indicated that a cane he 
used enabled him to walk easier.  He noted that he could walk 
without the cane or brace but that it hurt worse.  The 
veteran indicated that he was "able to get around pretty 
good," but that he had to walk and stand on his heels.  He 
noted that no doctor had ever told him that he had lost the 
use of his left foot.  

In March 1999, Dr. Robertson submitted another letter in 
which reiterated that the veteran had had pain for the 
previous 30 years and would continue to have pain.  

In June 1999, a VA examination was conducted.  The examiner 
reviewed the veteran's history and noted that he wore a brace 
to raise the forefoot to take pressure off of the foot.  The 
examiner observed that the veteran walked with a cane in his 
right hand and that he had a limp favoring the left lower 
extremity.  He was wearing a brace made to cradle the left 
foot.  He walked mostly on his heel but, on occasion, he was 
observed putting his forefoot onto the floor and having some 
propulsion with strength in his gait.  His actual posture, as 
far as standing, was reportedly normal; however, he could not 
actively rise on his toes.  He could rock on his heels.  The 
veteran's left foot had a slight, palpable irregularity in 
the midsection of the fifth metatarsal; however, it was not 
tender.  The veteran could dorsiflex a few degrees less than 
5 degrees.  He could plantar flex, with some force to 15 
degrees.  He could move the fifth toe with the other toes, 
and there was adequate circulation.  The left foot was 
observed to have inversion and eversion, although there was 
some subjective hypesthesia over the dorsum of the left foot.  

The examiner noted that x-ray studies showed some 
deterioration, but no frank arthritic changes, in the fourth 
and fifth metatarsals.  The diagnosis was that of old, healed 
fracture of the metatarsal of the left foot with residual 
pain.  The examiner opined that he did not believe that the 
veteran had lost the use of his left foot due to his service-
connected fracture of the fifth metatarsal.  He noted that 
the veteran had effective function remaining in the left 
foot.  He opined that he would not be served well by an 
amputation stump, even with a suitable prosthetic appliance.  
Further, he noted that the veteran had remaining function.  

The examiner noted that the veteran did not have a dropped 
foot, with trophic, circulatory or other disturbances which 
would be concomitant of complete paralysis of the popliteal 
nerve.  Finally, the examiner opined that the veteran's 
limited left ankle motion was not secondary to the fractured 
fifth metatarsal of the left foot.  


Analysis

Special monthly compensation is warranted for loss of use of 
one foot due to service-connected disability.  38 U.S.C.A. § 
1114(k); 38 C.F.R. 3.350(a)(2).  Loss of use of one foot is 
defined by impairment such that the actual remaining function 
of the foot is no more than would be equally well served by 
an amputation stump and a suitable prosthetic appliance.  38 
C.F.R. § 4.63.  

The determination is made on the basis of the actual 
remaining function of the foot, whether the acts of balancing 
and propulsion could be accomplished equally well by an 
amputation stump and prosthesis.  Id.  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  Id.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
the veteran is entitled to special monthly compensation on 
the basis of loss of use of the left foot.  

Specifically, the evidence does not indicate that no 
effective function remains in the left foot or that the 
degree of function in the left foot is of a degree equal to 
that of a below the knee amputation stump with use of a 
suitable prosthetic appliance.

The only evidence that specifically addresses the pertinent 
questions in this regard is the June 1999 VA examination 
report.  The examiner stated that the veteran had remaining 
function and that his standing posture was normal.  

Further, the veteran was able to have some propulsion.  
Indeed, at his hearing, the veteran indicated that he was 
"able to get around pretty good," but that he had to walk 
in his heels.  In addition, he noted that no doctor had ever 
told him that he had lost the use of his left foot.  

The June 1999 VA examiner also opined that the veteran would 
not be served well by an amputation stump even with suitable 
prosthesis.  Finally, the examiner specifically stated that 
there was no evidence of complete paralysis of the popliteal 
nerve, footdrop or associated trophic and circulatory 
disturbances confirmatory of complete paralysis which would 
constitute loss of use of the left foot.  

As such, the evidence does not suggest that the veteran has 
loss of use of the left foot and foot to a degree which is 
contemplated for special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350, 4.63.  



ORDER

Special monthly compensation for the loss of use of one foot 
pursuant to 38 U.S.C.A. § 1114(k) is denied.



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 

